In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated October 16, 1991, which granted the separate motions of the defendant Michael Kahan and the defendant Triborough Bridge and Tunnel Authority for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff did not make a prima facie showing that she had sustained a serious injury. Accordingly, the court properly granted the separate motions of the defendant Michael Kahan and the defendant Triborough Bridge and Tunnel Authority for summary judgment dismissing the complaint (see, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.